            Case 2:14-cr-00241-DWA Document 332 Filed 05/21/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                          )
                                                       ) CR 14-241
                                                       )
           v.

JAMES NASSIDA


                                          MEMORANDUM ORDER


           Previously, Defendant filed a Motion for Early Release due to health conditions that

place him at elevated risk of death from coronavirus.1 Defendant did not address whether he had

exhausted his administrative remedies. By Order dated April 23, 2020 (“April 23 Order”), this

Court denied the Motion without prejudice, for failure to exhaust. Now pending is Defendant’s

Amended Motion for Early Release, in which he asserts that he has exhausted his administrative

remedies. The Government has responded, contending that Defendant still has failed to

demonstrate exhaustion.

           The First Step Act (“FSA”), in pertinent part, allows a District Court to grant

compassionate release “upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier…” 18 U.S.C. 3582(c)(1)(A).

           Courts within this Circuit have noted that under the FSA, “a defendant seeking a

reduction in his term of imprisonment bears the burden of establishing both that he has satisfied

1) the procedural prerequisites for judicial review, and 2) that compelling and extraordinary

reasons exist to justify compassionate release.” United States v. Conway, No. 16-370, 2020 U.S.
1
    According to the Federal Bureau of Prisons locator, Defendant is incarcerated at Hazelton USP.

                                                           1
         Case 2:14-cr-00241-DWA Document 332 Filed 05/21/20 Page 2 of 2



Dist. LEXIS 75427, at *2 (D.N.J. Apr. 29, 2020) (quoting United States v. Epstein, No. 14-287,

2020 U.S. Dist. LEXIS 62833, at *5 (D.N.J. Apr. 9, 2020)). As stated in my April 23 Order, our

Court of Appeals has made clear that strict compliance with the exhaustion requirement is of

critical importance in this context. “Indeed, the Third Circuit's strong language regarding

exhaustion leaves no wiggle room.” Epstein, 2020 U.S. Dist. LEXIS 62833, at *10.

Accordingly, a conclusory declaration that Defendant has exhausted his administrative remedies,

without more, is insufficient to allow the Court to proceed. A party’s bare, unsupported assertion

that he has fulfilled exhaustion requirements does not, as a matter of fact or law, make it so. The

Court appreciates the risks and urgency pressing on Defendants and others in his position, but is

not yet at liberty to assess the substance of his Motion.

        Defendant’s Motion is denied, without prejudice to Defendant to reassert his Motion in

                                                                                       21st
order to demonstrate that he has exhausted his administrative remedies. AND NOW, this ____

day of May, 2020, IT IS SO ORDERED.

                                       BY THE COURT:



                                       _________________________________

                                       Donetta W. Ambrose
                                       Senior Judge, U.S. District Court




                                                  2
